Citation Nr: 1756329	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypothyroidism.

2. Entitlement to a rating in excess of 10 percent for recurrent urinary tract infections (UTI).

3. Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), to include as based on the collective impact of all service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephanie Grogan, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2001.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012, the Veteran testified at a Board hearing conducted by a Veterans Law Judge no longer employed by the Board. However, a transcript of that hearing is of record. In October 2015, the Veteran was notified that she could request a new hearing with another Board member, but that if she did not respond within 30 days, the Board would assume that she does not desire another hearing. No request for a new hearing has been received; therefore, the Board may proceed with the case.

In December 2014, the Board issued a decision denying entitlement to a higher rating for both issues on appeal.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2015 Order, pursuant to a Joint Motion for Remand by the VA and the Veteran, the Court vacated and remanded the Board's decision for compliance with the directives in the Joint Motion. The Veteran's representative submitted additional arguments in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Veteran applied for increased ratings in her service-connected UTIs and hypothyroidism. For the following reasons, the Board finds remand necessary before adjudication.

The Veteran suffers from two chronic diseases which, according to her medical records, ebb and flow in severity. The Veteran's most recent Compensation and Pension (C&P) examinations in March 2016 demonstrate that the Veteran is no longer suffering from the diseases to the same extent she was throughout the majority of the period on appeal. Thus, the Board must stage the Veteran's ratings to ensure she is appropriately compensated for her symptoms during the period in which her symptoms were most severe. Before such adjudication, a retrospective opinion is necessary in order to determine the chronology of the Veteran's conditions.

Concerning the Veteran's extraschedular rating, that claim is inextricably intertwined with the claims pending development. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a retrospective examination in which the examiner elicits a thorough explanation from the Veteran concerning the chronology of her UTIs and hypothyroidism. 

***The examiner is asked to specifically track the severity and chronology of the Veteran's fatigability and sleepiness; constipation; mental sluggishness and mental disturbances; muscular weakness; weight gain; cold intolerance; and cardiovascular involvement.

2. Following the retrospective examination, refer the Veteran's file to the Director of Compensation to determine if the Veteran is eligible for extraschedular rating at any point throughout the period on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




